Ostrander, J.
(dissenting). The decree in this case should be reversed, for the following reasons :
1. Although the petition is filed “in the matter of the general petition of the auditor general of the State of Michigan for the sale of lands in Newaygo county for unpaid and delinquent taxes for the years 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, and 1901,” and although there are some averments in the petition, made upon information and belief, that the court was without jurisdiction to adjudicate the taxes delinquent, it is evident that the case attempted to be made involves purely private rights in no way dependent upon or involving any tax proceedings. Petitioner should be treated like the ordinary complainant in a bill in equity.
2. In a court of equity the complainant must stand or fall by the case made by the bill. This rule is too familiar to require citation of authority. The theory-of the bill is an agreement by defendants to pay the taxes in question, which agreement, with information obtained as to petitioner’s inability to pay them, created relations of such nature that defendants were in equity bound to pay the taxes. °
3. The only contract or agreement proven is one made between petitioner’s agent and one Theobold Harter, and that agreement was to pay to petitioner $900 for a deed of the lands, subject to the taxes. There is no proof that defendants, or any one of them, ever directly or indirectly agreed to pay the taxes upon the lands.
4. The decree below is based upon the finding that the material facts stated in the petition are true. The most material facts stated are that a verbal executory contract was made with Harter as representative of defendants *675whereby said defendants were to furnish the money tcpay off all back taxes, and that petitioner was to convey her title for the net sum of $900 over and above said delinquent taxes; that defendants disregarded their contract, .and, in violation of their duty requiring them to pay and care for said taxes, purchased the land for such taxes. Treating these alleged facts as untrue, the basis for the decree is gone.
5. It is conceded that the agreement which was made, namely, to buy petitioner’s title, and to pay her $900 therefor, which rested entirely in parol, is void, and that neither an obligation nor an estoppel can be based upon it.
6. Defendants owed no duty, either to the State or to petitioner, to pay the taxes.
7. Conduct is not actionably fraudulent, within legal definitions, which does not defraud. There is no proof in this record that petitioner has been defrauded. Petitioner has as good title to these lands now as she had when the State owned the tax interest. It does not appear that she has done anything except to make a deed, or refrain from doing anything, in reliance upon any promise, undertaking, or conduct of defendants, or of their alleged agent, Harter.
8. Theobold Harter is the person who made whatever agreement was made with the agent of petitioner. It was to him that petitioner’s inability to pay the taxes was confided, if to any one. The deed was made to him. It is sought to reach defendants by the claim that Harter was their representative, and that what he knew and said and did, were the knowledge, sayings, and doings of defendants. The proofs fairly sustain the conclusions that Harter desired control of petitioner’s title for the purpose of selling it to whomsoever he could find to buy; that he interested defendant Over, and Over endeavored to find a purchaser, and did induce two men to look over the lands. These men did not buy. Over is a real estate agent. He testifies that he never expected to buy the lands for *676himself until he and Harpham visited them. Neither of the defendants ever saw petitioner or her agent, nor had any communication with them or either of them. Over interested defendant Harpham. Harter, whom they saw, claimed to be well acquainted with the land, and to know of several good tracts of land that could be had if parties could handle them. When defendant Harpham had seen the lands, or some of them, and learned that the State held a title to them,' he went with Over to Lansing, and there purchased the interest of the State. It is said in the brief for petitioner that Harter was agent for both Over and Harpham, because he was negotiating with Over, and Over and Harpham are partners, and the employment of an agent by one partner “ is an employment by the copartnership itself.” But there was no copartnership. It is true that both defendants say that they are partners in this particular deal, but, taking all of the testimony into consideration, it is plain that they are no more than tenants in common of the land. The record discloses the fact, which is common knowledge, that the stump lands and pine ‘ barrens of this State, heretofore considered practically worthless, have been sought and bought for cattle ranges by owners of cattle. Harter knew this, and was anticipating a sale of these lands to some such possible buyers. That he had authority from defendants, or from any one else, to buy land for them, or to represent them to petitioner, is, upon this record, negatived.
The decree should be reversed, with costs of both courts to defendants, and a decree entered in this court granting the relief prayed for in defendants’ cross-bill to the extent of quieting their title to the lands in question and awarding them possession thereof.